DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

This Final Office Action is responsive to Applicant's amendment filed on 28 January 2021.  Applicant’s amendment on 28 January 2021 amended Claims 1, 10, and 19.  Currently Claims 1-20 are pending and have been examined.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 28 October 2020.  

Response to Arguments

Applicant's arguments filed 28 January 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-12, 13-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in further view of Vo et al. (U.S. Patent Publication 2009/0076911 A1) (hereafter Vo) Rajan et al. (U.S. Patent Publication 2009/0061884 A1) (hereafter Rajan).

	Referring to Claim 1, Vo teaches a computerized system comprising:

one or more processors (see; par. [0046] of Vo teaches a processor).

one or more computer storage media storing computer-usable instructions that, when used by the one or more processors, cause the one or more processors to: (see; par. [0018] and par. [0046] of Vo teaches a computer storage medium and processor).

modify the particular offer value based at least in part on movement of the first user device relative to the predefined location where the dynamic offer is redeemable, (see; par. [0044] of Vo teaches modify an offer value based on a movement of a user with their device relative to a store location that the offer can be used at (i.e. redeemed).

Vo does not explicitly disclose the following limitations, however,

Rajan teaches generate a dynamic offer that includes: an initially-calculated offer value, a predefined minimum value of the initially-calculated offer value, a predefined maximum value of the initially-calculated offer value, and a predefined location to redeem the generated dynamic offer, wherein the initially-calculated offer value is transmitted, at a first time, to a first user device associated with a first user, and wherein the initially-calculated offer is greater than the predefined minimum value (see; par. [0053]-[0054] of Rajan teaches the generating a dynamic offer using an initial parameter which creates a, par. [0048] a variable redeemable value (i.e. range of offer including a minimum and maximum predefined value), par. [0121] where an initial value is greater than a possible minimum value of zero, par. [0039] where the value can be displayed to the user (i.e. device)), and
incrementally decrease or increase the initially-calculated offer value to a particular offer value (see; par. [0053] of Rajan teaches the variable coupon value that either goes up or down based on the instance of the user taking into account location and time of day), and
the modification changes the particular value to a modified value greater than the predefined minimum value (see; par. [0053]-[0054] of Rajan teaches the generating a dynamic offer using an initial parameter which creates a, par. [0048] variable redeemable value (i.e. range of offer including a minimum and maximum predefined value), par. [0121] where an initial value is greater than a possible minimum value of zero, par. [0039] where the value can be displayed to the user (i.e. device)), and
based at least in part on the modification, transmit, to the first user device, the modified value at a second time subsequent to the first time (see; par. [0057] of Rajan teaches dynamically changing the value of a discount where at a first time there is one discount value and a second discount value a second time later in the day breakfast then dinner (i.e. subsequent)).

The Examiner notes that Vo teaches similar to the instant application teaches mobile coupons based on movement. Specifically, Vo teaches mobile coupons that are based on the movement of a user that is tracked by the user device that either increases or decreases the value of the offer and as it comparable in certain respects to the instant application analyzes generating a dynamic offer that includes the tracking of users and basing the value on movement of the user it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Rajan provides a dynamic electronic coupon for a mobile environment and as it is comparable in certain respects to Vo which mobile coupons based on movement as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Rajan discloses generate a dynamic offer that includes: an initially-calculated offer value, a predefined minimum value of the initially-calculated offer value, a predefined maximum value of the initially-calculated offer value, and a predefined location to redeem the generated dynamic offer, wherein the initially-calculated offer value is transmitted, at a first time, to a first user device associated with a first user, and wherein the initially-calculated offer is greater than the predefined minimum value, incrementally decrease or increase the initially-calculated offer value to a particular offer value, the modification changes the particular value to a modified value greater than the predefined minimum value, and based at least in part on the modification, transmit, to the first user device, the modified value at a second time subsequent to the first time.

It would be obvious to one of ordinary skill in the art to include in the dynamic offer (system/method/apparatus) of Vo the generate a dynamic offer that includes: an initially-calculated offer value, a predefined minimum value of the initially-calculated offer value, a predefined maximum value of the initially-calculated offer value, and a predefined location to redeem the generated dynamic offer, wherein the initially-calculated offer value is transmitted, at a first time, to a first user device associated with a first user, and wherein the initially-calculated offer is greater than the predefined minimum value, incrementally decrease or increase the initially-calculated offer value to a particular offer value, the modification changes the particular value to a modified value greater than the predefined minimum value, and based at least in part 


	Referring to Claim 2, see discussion of claim 1 above, while Vo in view of Rajan teaches the system above, Vo further discloses a system having the limitations of,

the incrementally decrease or increase includes increasing a sales price of an item or decreasing the sales price of the item, and wherein the modifying the particular offer value includes changing the sales price of the item (see; par. [0044] of Vo teaches dynamically (i.e. incrementally) increasing or decreasing the price of the item which is based on a sales price).


	Referring to Claim 3, see discussion of claim 1 above, while Vo in view of Rajan teaches the system above, Vo further discloses a system having the limitations of,

the incrementally decreasing or increasing the initially-calculated offer value includes decreasing or increasing a coupon discount value of an item, and wherein the modification changes the coupon discount value to another coupon discount value (see; par. [0008] and par. [0044] of Vo teaches dynamically increasing and decreasing the value that starts par. [0013] from a value that is based on an initial threshold distance for the initial value which can then either increase or decrease based on the movement of the potential customer towards or away from the offer location).


Referring to Claim 4, see discussion of claim 1 above, while Vo in view of Rajan teaches the system above, Vo further discloses a system having the limitations of,

the movement includes the first user device moving toward the predefined location (see; par. [0044] of Vo teaches a change in the distance between the potential customer measured by the device the user has and the location, dynamically monitors the user moving towards the location).


	Referring to Claim 5, see discussion of claim 1 above, while Vo in view of Rajan teaches the system above, Vo further discloses a system having the limitations of,

the movement include the first user device moving away from the predefined location or the movement includes the first user device not getting closer to the predefined location (see; par. [0112] of Vo teaches the movement of the users device moving away from the location is monitored and affects the offer provided).


	Referring to Claim 6, see discussion of claim 1 above, while Vo in view of Rajan teaches the system above, Vo further discloses a system having the limitations of,

the modifying of the particular offer value includes increasing a sales price of an item based on the first user device not getting closer to the predefined location (see; par. [0044] and par. [0129] of Vo teaches the increasing and decreasing of an offer amount where the decreasing of an offer amount is viewed as increasing the sale price, of a user that par. [0112] is moving away from a location).


Referring to Claim 8, see discussion of claim 1 above, while Vo in view of Rajan teaches the system above, Vo further discloses a system having the limitations of,

the incrementally decrease or increase of the initially-calculated offer value includes decreasing or increasing a discount percentage for every particular time interval that passes, and wherein the modifying of the particular offer value includes modifying the discount percentage while maintaining the particular time interval that passes (see; par. [0036]- [0037] and par. [0044] of the dynamic increasing or decreasing of an offer value that is not dependent on time (i.e. maintained in a time interval) and include par. [0079] and par. [0096] and include thresholds initiated by a time of issuance).


	Referring to Claim 9, see discussion of claim 1 above, while Vo in view of Rajan teaches the system above, Vo further discloses a system having the limitations of,

the modifying of the particular offer value includes slowing, halting, or reversing a coupon discount value based on the first user device moving further away from the predefined location (see; par. [0044] and par. [0112] of Vo teaches the dynamic increasing or decreasing of the value where based on the movement of the user the value increases or decreases a rate based on the speed of the moment of the user par. [0079], par. [0096], as a way to increase or decrease the purchasing incentive including determining the value when a user is moving away from the location from an par. [0013] threshold distance).


	Referring to Claim 10, Vo in view of Rajan teaches a computer implemented methods.  Claim 10 recites the same or similar limitations as those addressed above in claim 1, Claim 10 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception, however,

Rajan teaches incrementally decreasing or increasing the initially-calculated offer value by changing the initially-calculated offer value by a first value every first time interval (see; par. [0053] of Rajan teaches the variable coupon value that either goes up or down based on the instance of the user taking into account location and time of day, par. [0034] the value of the redeemable value can be set based on a set value that can be associated with times, par. [0035] where the value changes over time).

The Examiner notes that Vo teaches similar to the instant application teaches mobile coupons based on movement. Specifically, Vo teaches mobile coupons that are based on the movement of a user that is tracked by the user device that either increases or decreases the value of the offer and as it comparable in certain respects to the instant application analyzes generating a dynamic offer that includes the tracking of users and basing the value on movement of the user it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Rajan provides a dynamic electronic coupon for a mobile environment and as it is comparable in certain respects to Vo which mobile coupons based on movement as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Vo discloses mobile coupons that are based on the movement of a user that is tracked by the user device that either increases or decreases the value of the offer.  However, Vo fails to disclose incrementally decreasing or increasing the initially-calculated offer value by changing the initially-calculated offer value by a first value every first time interval.

Rajan discloses incrementally decreasing or increasing the initially-calculated offer value by changing the initially-calculated offer value by a first value every first time interval.

It would be obvious to one of ordinary skill in the art to include in the dynamic offer (system/method/apparatus) of Vo incrementally decreasing or increasing the initially-calculated offer value by changing the initially-calculated offer value by a first value every first time 


	Referring to Claim 11, see discussion of claim 10 above, while Vo in view of Rajan teaches the method above, Vo further discloses a method having the limitations of,

wherein the incrementally decreasing or increasing includes increasing a sales price of an item after a first time or decreasing the sales price of the item after the first time, and wherein the modifying includes modifying the sales price of the item after a second time (see; par. [0044] of Vo teaches dynamically (i.e. incrementally) increasing or decreasing the price of the item which is based on a sales price).


	Referring to Claim 12, see discussion of claim 10 above, while Vo in view of Rajan teaches the method above, Vo further discloses a method having the limitations of,

the incrementally decreasing or increasing the initially-calculated offer value includes decreasing coupon discount percentage of an item (see; par. [0044] and par. [0129] of Vo teaches dynamically increasing or decreasing an the value of an offer based on movement of the user, including par. [0037] factors such as a percentage).

wherein the modification changes the coupon discount percentage to another percentage per the first time interval (see; par. [0037] and par. [0129] of Vo teaches a dynamic change in value of a coupon value including as a percentage of a specific time window).


	Referring to Claim 13, see discussion of claim 10 above, while Vo teaches the method above, Vo further does not explicitly disclose a method having the limitations of, however,

Rajan teaches the incrementally decreasing or increasing the initially-calculated offer includes increasing the first time interval to a second interval even though the first value remains unchanged (see; par. [0065] of Rajan teaches dynamic decrease and increasing over a time interval that starts from an initial or fixed value).

The Examiner notes that Vo teaches similar to the instant application teaches mobile coupons based on movement. Specifically, Vo teaches mobile coupons that are based on the movement of a user that is tracked by the user device that either increases or decreases the value of the offer and as it comparable in certain respects to the instant application analyzes generating a dynamic offer that includes the tracking of users and basing the value on movement of the user it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Rajan provides a dynamic electronic coupon for a mobile environment and as it is comparable in certain respects to Vo which mobile coupons based on movement as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Vo discloses mobile coupons that are based on the movement of a user that is tracked by the user device that either increases or decreases the value of the offer.  However, Vo fails to disclose the incrementally decreasing or increasing the initially-calculated offer includes increasing the first time interval to a second interval even though the first value remains unchanged.

Rajan discloses the incrementally decreasing or increasing the initially-calculated offer includes increasing the first time interval to a second interval even though the first value remains unchanged.

 (system/method/apparatus) of Vo the incrementally decreasing or increasing the initially-calculated offer includes increasing the first time interval to a second interval even though the first value remains unchanged as taught by Rajan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Vo and Rajan teach the management of dynamic offers based on movements of users and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 1 above, while Vo in view of Rajan teaches the method above, Vo further does not explicitly disclose a method having the limitations of, however,

the movement includes the first user device moving away from the predefined location, and wherein the modification includes decreasing a sales price of an item based on the first user device moving away from the predefined location (see; par. [0112] of Vo teaches the dynamic offering that takes into account the moving away from the location and par. [0044] the dynamic changing consisting of the increasing and decreasing of the value based the users movement).


	Referring to Claim 15, see discussion of claim 1 above, while Vo in view of Rajan teaches the method above, Vo further does not explicitly disclose a method having the limitations of, however,

the movement includes the first user device being stationary relative to the predefined location (see; par. [0013] of Vo teaches the establishing of a threshold distance that is viewed as a fixed prior to the par. [0044] dynamic increase or decrease in value based on the movement of the user).


	Referring to Claim 16, see discussion of claim 1 above, while Vo in view of Rajan teaches the method above, Vo further does not explicitly disclose a method having the limitations of, however,

the modifying of the first value includes changing a rate at which the first value decreases or increases (see; par. [0044] of Vo teaches the modifying the value includes the changing based on motion that is based on the speed of the users movement and direction the user is moving).


	Referring to Claim 18, see discussion of claim 10 above, while Vo in view of Rajan teaches the method above, Vo further does not explicitly disclose a method having the limitations of, however,

reversing the incrementally decreasing or increasing the initially-calculated offer value by changing the first value back to the initially-calculated offer value based at least in part on additional movement of the first user device (see; par. [0013] of Vo teaches an initial value that is set by an initial threshold distance and the dynamic increase or decreasing of value based on the moment of the device held by a user).


Referring to Claim 19, Vo in view of Rajan teaches a non-transitory machine readable storage medium.  Claim 19 recites the same or similar limitations as those addressed above in claim 1, Claim 19 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 20, see discussion of claim 1 above, while Vo in view of Rajan teaches a non-transitory machine readable storage medium above, Vo further does not explicitly disclose a non-transitory machine readable storage medium having the limitations of, however,

the modification includes stopping a decrease of the particular offer value such that the particular offer value remains unchanged for a particular time period (see; par. [0013] of Vo teaches starting with an initial threshold distance and as the increase or decrease in value is based on the movement of the user par. [0112] the value does not change at a time when the location is unchanged, and par. [0061] manage time understanding different situations).




Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vo et al. (U.S. Patent Publication 2009/0076911 A1) (hereafter Vo) in further view of Satyavolu et al. (U.S. Patent 8,566,197 B2) (hereafter Satyavolu).

	Referring to Claim 7, see discussion of claim 1 above, while Vo teaches the system above, Vo does not explicitly disclose a system having the limitations of, however,

the modifying of the particular offer value is further based on receiving an indication that the first user device has transmitted a second offer value to a second user device associated with a friend of acquainted with the first user (see; col. 9, lines (10-27) and col. 31, line (32) – col. 32, line (31) of Satvavolu teaches modifying a financial offer that is based on a user that sends a message to a friend and the more friends the offer is sent the better value for the initial user).

The Examiner notes that Vo teaches similar to the instant application teaches mobile coupons based on movement. Specifically, Vo teaches mobile coupons that are based on the movement of a user that is tracked by the user device that either increases or decreases the value of the offer and as it comparable in certain respects to the instant application analyzes generating a dynamic offer that includes the tracking of users and basing the value on movement of the user it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Rajan provides a dynamic electronic coupon for a mobile environment and as it is comparable in certain respects to Vo which mobile coupons based on movement as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Satyavolu provides providing socially enabled rewards through a user financial instrument and as it is comparable in certain respects to Vo and Rajan which mobile coupons based on movement as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Vo and Rajan discloses mobile coupons that are based on the movement of a user that is tracked by the user device that either increases or decreases the value of the offer.  However, Vo and Rajan fails to disclose that the modifying of the particular offer value is further based on receiving an indication that the first user device has transmitted a second offer value to a second user device associated with a friend of acquainted with the first user.



It would be obvious to one of ordinary skill in the art to include in the dynamic offer (system/method/apparatus) of Vo and Rajan the modifying of the particular offer value is further based on receiving an indication that the first user device has transmitted a second offer value to a second user device associated with a friend of acquainted with the first user as taught by Satyavolu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Vo, Rajan, Satyavolu teach the management of dynamic offers based on movements of users and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 17, see discussion of claim 10 above, while Vo in view of Rajan teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 7, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 7.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 WESSELS et al. (U.S. Patent Publication 2010/0114683 A1) discloses a method for generating an electronic coupon, coupon holding device, system for generating an electronic coupon, electronic coupon and computer program product.
Roeding et al. (U.S. Patent Publication 2011/0029370 A1) discloses a method and system for presence detection.
Wessels et al. (U.S. Patent 9,792,616 B2) discloses methods for generating an electronic coupon, coupon holding device, system for generating an electronic coupon, electronic coupon and computer program product.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623